Citation Nr: 1755358	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active military service with the United States Army from June 1967 to May 1969 and his service included service in the Republic of Vietnam and the award of the Combat Infantry Badge and two Purple Heart Medals. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2007, August 2008, November 2009, and October 2010 the Board, among other things, remanded the above claim for additional development. 


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment at all times during the pendency of the appeal.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities prevent substantial employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board finds that the Veteran's service-connected injuries to Muscle Groups XIV, XXI, V, and VIII, gunshot wound to the chest, right leg and laparotomy scars, low back disability, left arm cupital tunnel syndrome, tinnitus, and bilateral hearing loss are multiple injuries that where either incurred in action or secondary to these injuries.  See 38 C.F.R. § 4.16(a)(4).  Therefore, the Board finds that his disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at all times during the pendency of the appeal.  Thus, the question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

On his May 2007 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the appellant reported that he last worked full-time and he became too disabled to work in July 2005.  As to his employment history, he notified VA that he was self-employed in construction from 2001 to 2005.  The most he had ever earned in a year was $100,215 in 1990 and his income for the past 12-months before he stopped working was $23,960.  He also reported that he left his last job because of his service connected disabilities.  As to his education and training, he reported that he had four years of high school.

On his subsequent May 2013 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, he reported that he last worked full-time in 2004 and he became too disabled to work in December 2004.  As to his employment history, he notified VA that he was self-employed in maintenance in 2000, office work in 2001, as a laborer in 2002, a supervisor in 2003, and a truck driver in 2004.  The most he had ever earned in a year was $135,000 in 1991 and his income for the past 12-months before he stopped working was $24,000.  He also reported that he left his last job because of his service connected disabilities.  As to his education and training, he reported that he had four years of high school.

Significantly, the Veteran's work histories in construction/laborer/ maintenance are all in fields that require him being able to be physically active.  However, the Board finds that a review of the record on appeal shows that his service-connected injuries to Muscle Groups XIV, XXI, V, and VIII, gunshot wound to the chest, low back disability, and left arm cupital tunnel syndrome adversely impacts his ability to be work in an area that requires manual labor.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Likewise, the Veteran's work history as a truck driver, office worker, and supervisor requires being able to sit for a long period of time.  However, the Board finds that the record shows that his service-connected low back disability adversely impacts his ability to sit for long periods of time.  Id.  Moreover, the Board finds that the symptoms and manifestations of the Veteran's bilateral hearing loss and tinnitus along with the medications he takes to combat the pain from his service-connected musculoskeletal disabilities impair his ability to interact with others in the work place and to stay focused enough to work with and/or supervise other in a sedentary work setting.  Id.  

Given the above the Board finds that, while the Veteran could probably obtain some type of employment that requires manual labor, that the most probative evidence of record shows that his service-connected disabilities would prevent him from securing or following a "substantially gainful" occupation given his work history and the collective adverse impact his service-connected Muscle Groups XIV, XXI, V, and VIII, gunshot wound to the chest, low back disability, and left arm cupital tunnel syndrome would have on performing jobs that require manual labor, the adverse impact his service-connected low back disability would have on performing jobs that require prolonged sitting as well as the adverse impact his service-connected tinnitus, bilateral hearing loss, and the pain from his service-connected musculoskeletal disabilities would have on his ability to effectively interact with co-workers and others in a sedentary work setting.  Lastly, the Board finds that the collective adverse impact of the Veteran's service-connected disabilities cause with working and his lack of experience would also prevent him from securing or following a "substantially gainful" occupation in a sedentary work setting.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render his incapable of substantial gainful employment.  The Board therefore finds that the criteria for a TDIU have been met.  Moreover, because the collective adverse impact of the Veteran's service-connected disabilities have on employment was substantially the same, the Board finds that he met the criteria for a TDIU at all times during the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted all times during the pendency of the appeal.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


